        Case 7:19-cv-00022-HL Document 41 Filed 03/26/21 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


LAQUISHA KNIGHT,

      Plaintiff,

v.                                           Civil Action No. 7:19-CV-22 (HL)

VILLA NORTH GA, LLC, ROYAL
AMERICAN MANAGEMENT, INC.,
JOHN DOE, ABC CORPORATION,
and XYZ ENTITY,

      Defendants.


                                     ORDER

      Plaintiff Laquisha Knight filed this premises liability action to recover for

damages she sustained after falling in a common area at her apartment complex.

Before the Court is Defendants Villa North GA, LLC and Royal American

Management, Inc.’s Motion for Summary Judgment. (Doc. 28). After reviewing

the pleadings, briefs, affidavits, and other evidentiary materials presented, the

Court finds that Defendants are entitled to judgment as a matter of law and

GRANTS Defendants’ motion.

I.    FACTUAL BACKGROUND

      Plaintiff Laquisha Knight was a tenant in Apartment K-6 at Villa North

Apartments (“Villa North”) in Thomasville, Georgia from 2014 until 2018. (Knight

Dep., p. 18). During her tenancy, the apartment complex was owned by
         Case 7:19-cv-00022-HL Document 41 Filed 03/26/21 Page 2 of 13




Defendant Villa North GA, LLC and managed by Defendant Royal American

Management, Inc. (DSOFM, ¶¶ 1-2). 1 Sharmeika Hall served as Villa North’s on-

site property manager from September 15, 2015 through March 12, 2017. (Id. at

¶ 3). Jacary Byrd was the assistant property manager from August 24, 2015

through March 12, 2017, when he was promoted to property manager. (Id.; Byrd

Decl., ¶ 2).

       On the afternoon of October 11, 2016, Plaintiff’s mother, who also lived in

Villa North, asked Plaintiff to bring her a frozen chicken. (Knight Dep., p. 48, 62).

Plaintiff testified that she rarely walked from her apartment to her mother’s. (Id. at

p. 67, 70). When Plaintiff did walk from her apartment to her mother’s she took a

route that led her past the complex’s mailboxes. (Id. at p. 68). The day of her fall,

she instead walked through a grassy area between the K-building and a

neighboring building. (Id. at p. 64; Ex. 3). Plaintiff stated that she walked through

the grassy area only two or three times prior to her fall. (Id. at p. 67-68).

      As Plaintiff walked between the buildings, either her foot or her heal caught

in a hole. (Id. at p. 80). She was thrown onto her back and hit her head. (Id. at p.

79-80). Some children playing close by came over to ask if she was okay. (Id. at

p. 80). Plaintiff was not aware of the hole prior to her fall and did not notice it until

she was being helped up from the ground. (Id. at p. 70-71, 91). She described



1“DSOMF” refers to Defendants’ Statement of Material Facts. (Doc. 28-8). The
cited paragraphs are those admitted by Plaintiff.
                                       2
          Case 7:19-cv-00022-HL Document 41 Filed 03/26/21 Page 3 of 13




the hole as deep and looking as though something had been removed from the

ground:

      To me it looked like it was something that was stuck there because it
      was real deep. And it’s, like I don’t know if it was something had
      been removed or not, but I figure it was probably either a gas
      pipeline or either – what they call it? A pole or either a light pole.

(Id. at p. 71). Plaintiff said that the hole was wide and appeared to be lined with

cement. (Id.).

      Plaintiff’s boyfriend Mo Calhoun was waiting for Plaintiff in the parking lot

outside her building when she fell. (Calhoun Dep., p. 10-11). He did not see her

fall, but when he saw Plaintiff on the ground, he ran to help her. (Id. at p. 11, 14).

Plaintiff told Calhoun that she fell in a hole. (Id. at p. 20). Calhoun testified that

grass covered the hole, and it was difficult to see. (Id. at p. 21-23, 35). However,

Calhoun also testified that he could not confirm whether he saw the hole because

“there was a lot of grass.” (Id. at p. 36).

      Shonese Mills, a friend of Plaintiff’s, was nearby and heard crying. (Mills

Dep., p. 30). When she went to investigate, Mills saw Plaintiff lying on the

ground. (Id. at p. 35). Mills and Calhoun helped Plaintiff off the ground. (Id. at p.

36). Plaintiff was in pain. (Id. at p. 40). Mills was not aware of the hole that

caused Plaintiff’s fall until this incident, even though her grandchildren often

played in the area. (Id. at p. 51, 55, 58). Mills testified that she did not inspect the

hole closely. (Id. at p. 55). She thought “it was a little deep, but it wasn’t that


                                              3
         Case 7:19-cv-00022-HL Document 41 Filed 03/26/21 Page 4 of 13




deep.” (Id. at p. 56). To Mills it appeared as though “something was there and,

like somebody had pulled it up” or “like rubbish, like somebody, like, kicked up

some hole, like a dirt, like they just dug it up or something. . . . or maybe it kind of

rained and the rain could have did it.” (Id). Mills is familiar with Villa North. (Id. at

p. 11). She has lived in the apartment complex off and on since she was a child.

(Id.). She indicated that she had no recollection of anything being removed in the

area where Plaintiff fell that could have caused the hole. (Id. at p. 57). She

thought perhaps a child pulled something out of the ground. (Id. at p. 56).

      Neither Sharmeika Hall nor Jacary Byrd had knowledge of the hole before

Plaintiff’s fall. (Hall Dep., p. 64, 66; Byrd Decl., ¶ 4). Hall further testified that she

was not aware of the removal of any fencepost, pipe, or anything else in the area

where Plaintiff fell. (Hall Dep., p. 69). According to Hall, members of Villa North’s

management and maintenance team performed weekly walking inspections

throughout the entire apartment complex. (Id. at p. 41) During these inspections,

they examined the exterior of the buildings, checked for erosion, and observed

any issues with the grounds and sidewalks. (Id.). If any defect, such as a hole,

was discovered during the walkthrough, maintenance would immediately address

it. (Id. at p. 70). A work order would be prepared for any repair. (Id.).

      Davis Lawn Care provided lawn maintenance for the apartment complex.

(Id. at p. 54). The lawn care company cut the grass, trimmed the bushes, and

cleaned the fence line. (Id. at p. 55). From approximately March or April through

                                            4
         Case 7:19-cv-00022-HL Document 41 Filed 03/26/21 Page 5 of 13




September or October of each year, Davis Lawn Care provided services once a

week. (Id. at p. 53-54). In the winter months, from around September or October

through March or April, the landscaping company provided services every two

weeks. (Id.). Davis Lawn Care reported any unsafe conditions they observed. (Id.

at p. 55).

II.    SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show there is no genuine issue as

to any material fact and . . . the moving party is entitled to a judgment as a matter

of law.” Fed. R. Civ. P. 56(c); see Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). A genuine issue of material fact arises only when “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When considering a motion for

summary judgment, the court must evaluate all of the evidence, together with any

logical inferences, in the light most favorable to the nonmoving party. Id. at 254–

55. The court may not, however, make credibility determinations or weigh the

evidence. Id. at 255; see also Reeves v. Sanderson Plumbing Prods., Inc., 530

U.S. 133, 150 (2000).

III.   DISCUSSION

       Under Georgia law, “[a]n owner or occupier of land has a legal duty,

enforceable by lawsuit, to exercise ordinary care to keep and maintain its

                                         5
        Case 7:19-cv-00022-HL Document 41 Filed 03/26/21 Page 6 of 13




premises and the approaches in a condition that does not pose an unreasonable

risk of foreseeable harm to the invited public.” Am. Multi-Cinema, Inc. v. Brown,

285 Ga. 442 (2009); O.C.G.A. § 51-3-1 (“Where an owner or occupier of land, by

express or implied invitation, induces or leads others to come upon his premises

for any lawful purpose, he is liable in damages to such persons for injuries

caused by his failure to exercise ordinary care in keeping the premises and

approaches safe.”). Nevertheless, a property owner “is not an insurer of the

safety of its invitees,” and the “mere occurrence of an injury does not create a

presumption of negligence.” Kennestone Hosp. v. Harris, 285 Ga. App. 393, 393-

94 (2007) (citation and punctuation omitted).

      “Proof of an injury, without more, is not enough to establish a proprietor’s

liability.” Ford v. Bank of Am. Corp., 277 Ga. App. 708, 709 (2006) (citing Sams

v. Wal-Mart Stores, 228 Ga. App. 314, 316 (1997)). To recover in a slip and fall

action, the injured party “must prove (1) that the defendant had actual or

constructive knowledge of the hazard; and (2) that the plaintiff lacked knowledge

of the hazard despite the exercise of ordinary care due to actions or conditions

within the control of the owner/occupier.” Robinson v. Kroger Co., 268 Ga. 735,

748-49 (1997).




                                        6
        Case 7:19-cv-00022-HL Document 41 Filed 03/26/21 Page 7 of 13




      Plaintiff has presented no evidence of Defendants’ actual knowledge of the

hole that caused Plaintiff’s fall. 2 To avoid summary judgment, Plaintiff therefore

must point to evidence that Defendants had constructive knowledge of the hole.

“Constructive knowledge can be shown by evidence that a proprietor’s failure to

discover the hazard resulted from its failure to exercise reasonable care in

inspecting the premises.” Witt v. Ben Carter Prop., LLC, 303 Ga. App. 107, 110

(2010). “[T]he evidence must show that the hazardous condition existed on the

premises for a sufficient period of time such that [the defendants] should have

discovered and removed the hazard.” Id. (quoting Armenise v. Adventist Health

Sys./Sunbelt, Inc., 219 Ga. App. 591, 593 (1995)). “An owner/occupier is on

constructive notice of what a reasonable inspection would reveal.” Jackson v.

Waffle House, 245 Ga. App. 371, 373 (2000) (citations omitted); see also Hansen

v. Cooper, 253 Ga. App. 533, 536 (2002) (“[T]he law requires only the exercise of

ordinary care, not extraordinary care.”).



2 In response to Defendants’ motion for summary judgment, Plaintiff introduced
the declarations of Cortes Hayes, Patricia Byrd, and Sharon Knight. (Doc. 33-1,
33-2, 33-3). Each declarant claimed that Defendants removed a fence from the
area in question several months prior to Plaintiff’s fall, ostensibly creating a
question of fact regarding Defendants’ actual knowledge of the hole. (Id.).
Notably, prior to the submission of these declarations, neither Plaintiff nor any
other properly identified witness testified about the existence or removal of a
fence or any structure preceding Plaintiff’s fall. Defendants moved to strike the
declarations pursuant to Fed. R. Civ. P. 26(a)(3) because Plaintiff failed to timely
disclose the identity of these witnesses. (Doc. 34). Finding that Plaintiff’s late
disclosure of these witnesses was not substantially justified or harmless, the
Court granted Defendants’ motion to strike. (Doc. 37).
                                         7
        Case 7:19-cv-00022-HL Document 41 Filed 03/26/21 Page 8 of 13




      Plaintiff points the Court to the Georgia Court of Appeals’ recent decision

in Watson v. Dana, 356 Ga. App. 645 (2020). There, the court concluded that the

plaintiff’s “testimony regarding the size of the hole and the overgrowth covering it

would permit a reasonable jury to infer both that [the hole] had been in existence

for a substantial period of time and that it was large enough to have been

observable during routine mowing and maintenance.” Id. at 647 (quoting Lawless

v. Sasnett, 200 Ga. App. 398, 399 (1991)). As in Watson, the size of the hole

described by Plaintiff may be sufficient to raise an inference that the hole existed

for some period of time. However, in Watson, there also was proof that the

landowner provided poor maintenance of the yard and that she admittedly did not

inspect the yard for hazards. Id. Here, there is undisputed evidence that

Defendants performed weekly inspections of the complex and contracted for

routine lawn service. And, despite taking these reasonable measures to inspect

the property, Defendants failed to discover the hole hidden underneath the grass.

“This is not negligence.” Armenise, 219 Ga. App. at 594. “To hold otherwise

would be to impose a duty on the defendants to anticipate the existence of a

hazard which they had no reason to believe existed or to impose a duty to

exercise extraordinary care to inspect the premises by physically pressing down

the grass on every square foot of the property to discover the possible existence

of an obscured depression or indentation in the ground.” Id.



                                         8
        Case 7:19-cv-00022-HL Document 41 Filed 03/26/21 Page 9 of 13




      The facts in this case are more similar to a long history of cases in which

the Georgia Court of Appeals has affirmed summary judgment “where invitees

stepped into small concealed holes in well-maintained, regularly inspected

grassy areas.” Ermert v. Wildwood at Meadow Gate Homeowners Ass’n., Inc.,

354 Ga. App. 656, 660 (2020) (citing Witt, 303 Ga. App. at 112 (finding that the

plaintiffs failed to produce evidence of the defendants’ constructive knowledge of

holes in a median where the evidence demonstrated that the holes were

rendered invisible by the regularly maintained and inspected grass)); see e.g.,

Thomas v. Deason, 289 Ga. App. 753, 756 (2008) (summary judgment affirmed

where the landowners testified that they walked their dog around the property

daily and inspected the yard but never discovered any irregularities); James v.

Vineville Christian Towers, Inc., 256 Ga. App. 72, 75 (2002)(affirming summary

judgment where the defendant provided evidence that a maintenance supervisor

and security guard regularly patrolled the area but never discovered a hole and

never received any complaints about a hole); Armenise, 219 Ga. App. at 594)

(affirming summary judgment where the evidence showed that the depression

causing the plaintiff’s fall was concealed by thick grass that was mowed and

inspected on a weekly basis)).

      In Ermert, the plaintiff was walking in a common area near a neighborhood

pond when she stepped in a hole, causing her to fall and fracture her foot. Id. at

657. The plaintiff testified that she walked through the area several times a

                                        9
        Case 7:19-cv-00022-HL Document 41 Filed 03/26/21 Page 10 of 13




month and that she last was there two or three weeks prior to her fall. Id. at 559.

She never saw the hole before her fall and was not aware of any prior incidents

in the area. Id. There, as here, no evidence showed that the defendant had

actual notice of the hole causing the plaintiff’s fall. Id. at 658. Likewise, there was

no evidence of prior complaints of a hazard in the area. Id. But evidence did

demonstrate that the defendant conducted inspections of the area several times

a year and regularly maintained the grass. Id. at 559-60. The Court of Appeals

held that the plaintiff failed to demonstrate “that a more thorough inspection of

the common area was needed to ameliorate the conditions of the common area.”

Id. at 660. Further, while the defendant “had a duty to reasonably inspect the

grassy common areas, they were under no obligation to conduct an inspection to

disclose every latent defect.” Id. at 660-61.

      Similarly, in Lonard v. Cooper & Sugrue Prop., Inc., the Georgia Court of

Appeals explained that “[o]rdinary care . . . to keep the premises in repair does

not . . . embrace an affirmative duty” to conduct an inspection “as will disclose the

existence of any and all latent defects.” 214 Ga. App. 862, 864 (1994). The

plaintiff in Lonard fell and injured her wrist after stepping into a hole obscured by

leaves. Id. at 862. After her fall, the plaintiff discovered that the hole was one in a

line of holes, all of which were covered with leaves. Id. The holes appeared to

contain remnants of wooden fence posts. Id. at 862-63. An employee for the



                                          10
        Case 7:19-cv-00022-HL Document 41 Filed 03/26/21 Page 11 of 13




landowner testified that he had no recollection of any fence on the property nor of

the removal of any fence. Id. at 863.

      The landowner in Lonard presented evidence that it conducted a visual

inspection of the property prior to the plaintiff taking possession. Id. at 864.

Additionally, there was no evidence that before the plaintiff’s fall anyone had ever

tripped or fallen in the area. Id. The Court of Appeals concluded that “[e]ven if we

construe the record to show that this hazard had existed on the property since

[the landowner] acquired it . . ., there is no evidence to support a claim that [the

landowner] failed to exercise ordinary care in inspecting the property and keeping

it in good repair.” Id. “To conclude under the facts of [the] case that [the

landowner] had an absolute duty to conduct an inspection of the property

sufficient to discover the fence post hole would be to demand the exercise of an

extraordinary degree of diligence.” Id. at 865.

      Here, the origin of the hole that caused Plaintiff’s fall is unknown. Plaintiff

testified that it appeared as though “something . . . was stuck there” such as a

gas pipeline or a light pole. (Knight Dep., p. 71). Plaintiff’s tenancy at Villa North

began in 2014; yet, she provided no testimony regarding her memory of any

structure being removed from the site of her fall. When shown a picture of the

hole in which Plaintiff purportedly fell, Sharmeika Hall, the property manager,

agreed that it appeared as though something cylindrical, such as a pipe or post,

had been removed from the ground. (Hall Dep., p. 75). However, Hall confirmed

                                         11
        Case 7:19-cv-00022-HL Document 41 Filed 03/26/21 Page 12 of 13




that she was unaware of anything being removed from the ground between the

two buildings where Plaintiff fell. (Id. at p. 69). Shonese Mills, who testified that

she lived in Villa North off and on from childhood, also had no recollection of

anything being removed that would leave behind a hole. (Mills Dep., p. 57).

      Children were known to play in the area where Plaintiff fell. (Knight Dep., p.

80; Mills Dep., p. 51, 55). Yet the evidence is undisputed that prior to Plaintiff’s

fall, there were no reports of the hole or anyone falling or tripping in the hole.

(Hall Dep., p. 64, 66; Knight Dep., p. 71; Mills Dep., p. 51, 55, 57; Byrd Decl.,

¶ 4). The evidence is also undisputed that despite Defendants’ regular inspection

of the premises and routine lawn maintenance, the hole remained concealed and

difficult to see. (Calhoun Dep., p. 21-23, 35-36; Hall Dep., p. 41, 53-55; Mills

Dep., p. 55-57). Plaintiff, thus, has failed to present evidence from which a

reasonable jury could conclude that Defendants failed to exercise ordinary care

to eliminate the hazard. In the absence of either actual or constructive

knowledge, Defendants are entitled to judgment as a matter of law.

IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS Defendants’ Motion for

Summary Judgment. (Doc. 28). Plaintiff is ORDERED TO SHOW CAUSE by

April 9, 2021 why her remaining claims against Defendants John Doe, ABC

Corporation, and XYZ Entity should not be dismissed.



                                         12
       Case 7:19-cv-00022-HL Document 41 Filed 03/26/21 Page 13 of 13




      SO ORDERED this 26th day of March, 2021.


                             s/ Hugh Lawson_______________
                             HUGH LAWSON, SENIOR JUDGE

aks




                                    13
